DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim objection regarding claim 1 mailed on 10/01/2021 in the Non-final rejection is found to have been resolved in the amended claims filed on 1/3/2022. 
Claim Rejections - 35 USC § 112
	Claim U.S.C. 112(b) rejections regarding claims 1-16 mailed on 10/01/2021 in the Non-final rejection have been overcome by the amendments to the claims filed on 1/3/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannapel (US Publication No. 20150209120 A1).
Regarding Claim 1, Hannapel discloses an elongated cord segment (Fig. 1,
100) comprising:
At least one non-absorbent food-grade material (Paragraph [0020 -21] where it is mentioned that the shield can be made up of silicone rubber which is a non-absorbent food grade material known in the arts);
A uniform density (Paragraph [0019], lines 6-8 states that the protective layer is composed of moldable material where since the entire protective layer of the device is made of the same moldable material, it will have a uniform density);
A first shape (Fig. 2) mechanically configured, when fitted in a mouth of a user, to cause separation between orthodontic hardware and at least one of the following: cheek tissue inside the mouth, or lip tissue inside the mouth (Fig. 1 where it is separating the hardware from the lip tissue inside the mouth), without the elongated cord segment contacting the orthodontic hardware (It should be noted that this is functional language and the elongated cord segment (100) is capable of separating the orthodontic hardware from the lip tissue without contacting orthodontic hardware by placing it at the gum region which can be noted below in Annotated Figure A of Fig. 1. Further, it can be placed between the upper set of teeth and the lower set of teeth acting similar as a bite blocker to prevent the hardware to interact with the cheek tissue or lip tissue. In addition, it can be held between the hardware of the upper and lower teeth without the user having to bite on it to hold it allowing it to separate the hardware from the lip tissue.); and
A first length (Paragraph [0031] states the length of the device can be 7 mm but can be varied).

    PNG
    media_image1.png
    260
    627
    media_image1.png
    Greyscale

Annotated Figure A 
Regarding Claim 2 (as best understood), Hannapel further discloses the at least one nonabsorbent food- grade material comprises at least one of the following:
a polymer; or
synthetic rubber (Paragraph [0021]).
Regarding Claim 6, Hannapel further discloses the elongated cord segment is recyclable
(Paragraph [0021] describes that the device can be composed of silicone rubber which is known to be a recyclable material and as such can be said that the device is readily recyclable).
Regarding Claim 7, Hannapel further discloses the elongated cord segment is reusable
(Paragraph [0021] describes that the device can be composed of silicone rubber. As it is made of such a durable material, it can be easily reused after sterilization).
Regarding Claim 9 (as best understood), Hannapel further discloses a cross-section of the first shape comprises one of the following:
round (Fig. 4 shows the cross section where corners are found to be rounded; Paragraph [0031], lines 8-10, Paragraph [0017] further describes the device being configured to other round shapes);
elliptical; or
oval.
Regarding Claim 10, Hannapel further discloses a cross-sectional diameter of the first shape is within a range of 0.15 inch to 0.75 inch (Fig. 4a presents another cross-sectional configuration with a diameter of 6 mm being described as a possible diameter in Paragraph [0022], lines 10-12 of the paragraph).
Regarding Claim 11, Hannapel further discloses a major axis (See Annotated Figure B of Fig. 4) of a cross-section of the first shape (Fig. 4) is within a range of 0.25 inch to 0.75 inch (Paragraph [0031] 

    PNG
    media_image2.png
    944
    840
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 12, Hannapel further discloses a minor axis (See Annotated Figure C of Fig 4) of a cross-section of the first shape (Fig. 4) is within a range of 0.15 inch to 0.5 inch (Paragraph [0031] teaches that the measurements can be variable and as such can be set to be within the range of 0.15 inches to 0.5 inches).

    PNG
    media_image2.png
    944
    840
    media_image2.png
    Greyscale

Annotated Figure C
13, Hannapel discloses the orthodontic hardware is mounted on at least one tooth of the user (Abstract lines 1-3, and Fig. 1).
Regarding Claim 14, Hannapel discloses the first length is less than or equal to 6 inches (Paragraph [0031] states the device length can varied and provides an example value of 7 mm in length which is less than 6 inches).
Regarding Claim 15, Hannapel discloses the first length is within a range of 1.5 inches to 6 inches (Paragraph [0031] states the device length can varied which can span within the range of 1.5 inches to 6 inches; the length can span the whole exterior surface of the orthodontic appliance which is stated in Paragraph [0017], lines 1-4 where the span would fall within the range of 1.5 inches to 6 inches).
Claim(s) 1-5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannapel (US Publication No. 20120199138 A1). 
	Regarding Claim 1 (as best understood), Hannapel discloses an elongated cord segment (Fig. 2A, 20) comprising:
At least one non-absorbent food-grade material (Paragraph [0026] states that the shield can be closed cell foam material which are non-absorbent, and food grade as it is commonly used for food and medical purposes);
A uniform density (As each layer of the device is made uniformly of the listed materials in paragraph [0023] and [0028], it can be that the device has a uniform density);
A first shape (Fig. 2A) mechanically configured, when fitted in a mouth of a user, to cause separation between orthodontic hardware and at least one of: cheek tissue inside the mouth, or lip tissue inside the mouth (Fig. 2A where it is separating the hardware from the lip tissue inside the mouth, Abstract lines 1-3) without the elongated cord segment contacting the orthodontic hardware (It should be noted that this is functional language and the elongated cord segment (100) is capable of separating the orthodontic hardware from the lip tissue without contacting 
A first length (Paragraph [0043] references that the device has a predetermined length and be seen by the dotted line 46 in Fig. 6)

    PNG
    media_image3.png
    305
    649
    media_image3.png
    Greyscale

Annotated Figure D
Regarding Claim 2 (as best understood), Hannapel further discloses the at least one nonabsorbent food- grade material comprises at least one of the following:
a polymer (Paragraph [0026] states that the shield can be closed cell foam material such as polyolefin which is a type of polymer); or
synthetic rubber.
3 (as best understood), Hannapel further discloses the elongated cord segment further comprising one of the following:
closed cell foam (Abstract, lines 6-7; Paragraph [0026])
closed cell sponge:
closed cell foam sponge;
open cell foam;
open cell sponge; or
open cell foam sponge.
Regarding Claim 4, Hannapel further discloses the elongated cord segment is compressible
(Claim 1, lines 5-6 states that the device outer layer is found to be made compressible material).
Regarding Claim 5, Hannapel further discloses the elongated cord segment is compression set resistant (Claim 1, lines 5-6 states that the outer layer is made up of a resilient compressible material. The definition for resilient is an object able to recoil or spring back into shape after being compressed. As such, the device is found to be compression set resistant as it is made up of a material that can revert back to its natural shape after being compressed).
Regarding Claim 13, Hannapel discloses the orthodontic hardware is mounted on at least one tooth of the user (Abstract lines 1-3, and Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannapel (US Publication No. 20150209120 A1) in view of Alting (WO Publication No. 2010010196 A1).
Regarding Claim 8, Hannapel teaches the invention of claim 1 as described in the rejection above. In paragraph [0021], Hannapel describes the device comprising a moldable material, particularly polyolefin, however Hannapel is silent to the polyolefin density or the moldable material density being specifically a medium density.
Alting teaches a dental applicator made up of polyolefin – particularly polyethylene with a medium density (Page 7, lines 17-20) in order to provide more comfortability and durability to the user during use.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene with a medium density of Alting to provide more comfortability to the user when in use.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannapel (US Publication No. 20150209120 A1) in view of De Vreese (EP Publication No. 2700296). 
Regarding Claim 16, Hannapel discloses the claimed invention, however is silent to the elongated cord segment comprising an antimicrobial agent.
De Vreese teaches a similar configuration (A strip applied across the front teeth) where De
Vreese further discloses the elongated cord segment (Fig. 2, 1) comprising an antimicrobial agent to reduce bacterial growth within the hardware and reduce risk of hypersensitivity (Paragraph [0031], Paragraph [0001] lines 53-55).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated cord segment of Hannapel to comprise an antimicrobial agent of De Vreese to kill bacterial growth and reduce infection in the hardware when the elongated cord segment is in use.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. It is found that the argument that the elongated cord segment separates the orthodontic hardware from the lip tissue or cheek tissue without contacting the orthodontic hardware is found to not be persuasive. For one, the inclusion of “without the elongated cord segment contacting the orthodontic hardware” in claim 1 is found to be functional language. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is found that the cord segment taught by Hannapel (US Publication No. 20150209120 A1 and US Publication No. 20120199138 A1) is capable of separating the orthodontic hardware from the lip tissue or cheek tissue without contacting the orthodontic hardware. The cord segment taught by Hannapel could be placed in the gum regions as disclosed in the above rejection. Further, it is capable of being placed between the upper set of teeth and lower set of teeth similarly to a bite block to separate the orthodontic hardware from the cheek tissue without contacting the orthodontic hardware. In addition, it can be held between the hardware of the upper and lower teeth without the user having to bite on it to hold it allowing it to separate the hardware from the lip tissue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772